DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Haenen et al., US 10920939 (hereinafter Haenen).
Regarding claims 1 and 8, Haenen teaches (at least in Figure 1B) an electronic apparatus comprising: a light source device, comprising: a light-emitting body (10) configured to emit first wavelength range light, a wavelength converter (100) that includes an incident surface (141) on which the first wavelength range light is incident, and an emission surface (142) configured to emit, after the first wavelength range light is converted to second wavelength range light, the second wavelength light, the incident surface being larger than the emission surface (see Figure 5B), a light collector (24) 
Regarding claim 2, Haenen teaches the scattering formations on the emission surface of the wavelength converter, and it is the position of the examiner that it would have been an obvious matter of routine experimentation, lacking criticality and unexpected results, to optimize the haze in order to provide a bright and efficient light emission from the light collector device.
Regarding claims 3 and 4, Haenen teaches the refractive index of the wavelength converter is between 1.5 and 3.0 and further teaches the refractive index of the collector is lower than the refractive index of the wavelength converter (col 1, lines 1-31 and col 11, lines 49-52).
Regarding claim 5, Haenen further teaches wherein the light collector has a main body having, in an entirety, a cylindrical shape, an open part on a base end side constitutes the light input part, and an open part on a tip side constitutes an output part configured to emit the second wavelength range light, and the reflective layer is formed at the main body (see Figures 7A and 7D for example).
Regarding clams 6 and 7, Haenen teaches the light collector is formed at the end of the wavelength converter (see for example Figure 5B).  However, it is the position of the examiner that it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide the collector connected to the wavelength converter in a number of suitable and well known manners.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875